Citation Nr: 1443775	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  06-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March 2006, June 2008, and April 2009 rating decisions of the RO.

In February 2011, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The Board remanded the case in January 2009 and May 2012 for additional development of the record.  The case was returned to the Board for appellate consideration. 

The Virtual VA claims file and Veterans Benefits Management System have been reviewed; documents therein are duplicative of those in the paper claims file or irrelevant to the claims on appeal.  

The issue of a total rating based on individual unemployability by reason of service-connected disability and a petition to reopen the previously denied claim of service connection for prostate cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran, in a September 2014 statement, requested that he be scheduled for a hearing before a Veterans Law Judge to be held at the RO as to the issue of service connection for benign prostatic hypertrophy.  The Board finds that a request for a hearing on one issue necessitates a remand of all the issues.

While the Veteran was afforded a hearing before the undersigned VLJ in February 2011, there is no indication that any steps have been taken to address his latest request.

As such, the Veteran must be afforded another opportunity to provide testimony as to the issues on appeal at a hearing with the Board to be held at the RO.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The AOJ have the Veteran scheduled for a hearing to be held at the RO before a VLJ at the earliest available opportunity.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken. 

Thereafter, in indicated, the matter should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



